United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1119
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Missouri.
                                      *
Willie Ward,                          * [UNPUBLISHED]
                                      *
            Defendant-Appellant.      *
                                 ___________

                             Submitted: June 23, 2005
                                Filed: June 28, 2005
                                 ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       After the government failed to bring Willie Ward to trial for being a felon in
possession of ammunition within 180 days of his request for a speedy trial under the
Interstate Agreement on Detainers Act (IADA), the district court1 dismissed Ward's
indictment without prejudice. Ward appeals, arguing that the district court abused its
discretion in failing to dismiss the indictment with prejudice. We affirm.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       On July 10, 2003 a federal grand jury indicted Willie Ward for being a felon
in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). Because Ward
was in custody of the Missouri Department of Corrections at the time of the
indictment, the United States Marshal's Office lodged a detainer against him the
following day. Ward responded by requesting a speedy trial under the IADA,
triggering the Act's requirement that he be brought to trial within 180 days. See 18
U.S.C.App. 2 § 2. While the government acknowledges receiving this request on July
19, 2003, it did nothing in response. According to a later declaration by the Assistant
United States Attorney in charge of the case, the government mistakenly believed that
Ward was a fugitive and thus unavailable for prosecution.

       After more than 180 days passed without trial, Ward drafted a motion to
dismiss his indictment based on the government's failure to comply with the IADA.
See 18 U.S.C.App. 2 § 9(1) (dismissal of indictment with or without prejudice for
failure to comply with speedy trial requirements). The Marshal's office received the
motion on April 8, 2004 and forwarded it to the United States Attorney. On May 20,
2004, more than ten months after his indictment, the government requested a writ to
bring Ward before the district court for prosecution. The writ was granted and Ward
filed a motion to dismiss. Following two hearings, a magistrate judge2 issued a
memorandum recommending that Ward's indictment be dismissed without prejudice
due to the government's failure to initiate proceedings within 180 days of his IADA
request for a speedy trial.         The district court adopted the magistrate's
recommendation, granting Ward's motion and dismissing his indictment without
prejudice. Ward appeals.

     Under the IADA, a prisoner against whom a detainer has been lodged must be
brought to trial within 180 days of his request for a speedy trial. 18 U.S.C.App. 2 § 2.


      2
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri.

                                          -2-
When federal prosecutors fail to comply with this requirement, the district court may
dismiss the indictment with or without prejudice. Id. § 9(1). The court's decision to
dismiss with or without prejudice is to include consideration of three factors: (1) the
seriousness of the offense, based on both the nature of the charged conduct and the
possible sentence; (2) the facts and circumstances resulting in the dismissal; and (3)
the impact of reprosecution on the administration of justice and the IADA. United
States v. McKinney, 395 F.3d 837, 840-41 (8th Cir. 2004) (citing 18 U.S.C.App. 2
§ 9(1)).

       Ward contends that application of these factors should have led to a dismissal
with prejudice. He first argues that the charged offense is not serious, alleging that
he possessed only three "rusty" rounds of ammunition and that the government did
not give priority to his prosecution. Ward contrasts this with the more serious
conduct in McKinney, 395 F.3d at 841, where we affirmed a dismissal without
prejudice after the defendant fled from the police and was found in possession of
drugs, a firearm, and ammunition. Ward next contends that the government
negligently delayed more than four months beyond the statutory deadline and waited
more than a month after receiving his motion before initiating proceedings. He points
out that in McKinney, the government had missed the statutory deadline by only three
weeks and immediately petitioned the court upon realizing its error. Id. Ward last
argues that the delay has resulted in prejudice because he has now lost contact with
an unidentified potential witness and been denied the opportunity to argue for
concurrent sentences.

      The district court's decision to dismiss Ward's indictment without prejudice is
reviewed for abuse of discretion. Id. at 840. The offense with which Ward was
charged, being a felon in possession of ammunition, carries a statutory maximum
penalty of ten years imprisonment and a $250,000 fine. 18 U.S.C. § 924(a)(2). This
type of penalty reflects the seriousness of the charged offense. See McKinney, 395
F.3d at 841 (citing United States v. Duranseau, 26 F.3d 804, 808 (8th Cir. 1994)

                                         -3-
(felony offense with same maximum penalty held serious under Speedy Trial Act)).
Moreover, Ward may well be subject to an even greater penalty due to his criminal
history. See 18 U.S.C. § 924(e) (fifteen year mandatory minimum sentence for
defendants with sufficient criminal history). The circumstances resulting in the
dismissal of Ward's indictment also support the district court's decision to dismiss
without prejudice since, like the defendant in McKinney, Ward has not shown
"evidence of bad faith or a pattern of negligence" on the part of the government. 395
F.3d at 841. Finally, Ward has not demonstrated any substantial impact from
reprosecution on the administration of justice or the IADA. Ward has presented no
evidence of any prejudice to his defense and has not shown that the government's
delay resulted from bad faith, an improper motive, or a pattern of negligence. See
395 F.3d at 841-42. We conclude that the district court did not abuse its discretion
in dismissing Ward's indictment without prejudice.

      Accordingly, we affirm the order of the district court.

                       ______________________________




                                        -4-